United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2463
                                  ___________

Lynn Murray, a minor, by               *
Lesa Murray, her mother and            *
natural guardian; Lesa Murray,         *
individually,                          *
                                       *
            Appellants,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
United States of America;              *
Department of the Army,                *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: May 14, 2004
                                Filed: August 27, 2004
                                 ___________

Before LOKEN, Chief Judge, SMITH, Circuit Judge, and DORR,1 District Judge.
                              ___________

SMITH, Circuit Judge.

       Seventeen-year-old Jessica Ann Baker and fourteen-year-old Lynn Murray
were involved in a tragic single-car automobile accident. Baker, the driver, was en
route to Westbrook-Walnut Grove High School where she and Murray were students.


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, sitting by designation.
On the way, Baker lost control of the car and was killed. Her passenger, Murray, was
severely injured. Murray (and her mother) filed suit against the United States of
America, under the Federal Tort Claims Act (FTCA).2 28 U.S.C. § 1346(b)(1). In her
suit, Murray alleged that Baker was a member of the Minnesota Army National
Guard's "Delayed Training Program," which allowed Baker to satisfy her training
obligation by attending school "in proper uniform for not less than four (4) hours each
training period." Murray's complaint further alleged that Baker was wearing her
uniform as she drove to school, and–at the moment of the collision–Baker was
engaged in a recruitment conversation with Murray. Additionally, Murray alleged that
Baker was transporting National Guard recruitment brochures in her vehicle on the
day of the accident. Thus, Murray contends that the government is liable for her
injuries under the FTCA.

       The district court3 granted summary judgment in favor of the government and
dismissed the case. Murray appeals the grant of summary judgment and urges that the
district court erred when it determined that she failed to state a claim under the
FTCA. The district court found that Baker was neither a federal employee nor was
she acting within the scope of her federal employment at the time of the accident. We
review the grant of summary judgment de novo. Gen. Trading Int'l, Inc. v. Wal-Mart
Stores, Inc., 320 F.3d 831, 835 (8th Cir. 2003). After our review of the record, we
agree that–at the time of the accident–Baker was not a federal employee. Walsh v.
United States, 31 F.3d 696, 699 (8th Cir. 1994). Consequently, Murray's claim of
negligence under the FTCA cannot stand. St. John v. United States, 240 F.3d 671, 676
(8th Cir. 2001). Accordingly, we affirm based on the well-reasoned opinion of the
district court. See 8th Cir. R. 47B.
                        ______________________________

      2
          Murray also has claims pending in Minnesota state court.
      3
         The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-